DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see claims remarks filed 02/08/2020, with respect to claim 6 have been fully considered and are persuasive.  The 35 USC 112 of claim 6 has been withdrawn. 
Applicant’s arguments, see claims remarks filed 02/08/2020, with respect to claims 1, 3, 6, 8-20 have been fully considered and are persuasive.  The 35 USC 112 of claims 1, 3, 6, 8-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 6, 8-30 are allowed.
Regarding claim 1, the cited prior art doesn’t expressly teach claim as amended, Hence claim 1 is deemed allowable.
Regarding claim 21, the claim is deemed allowable based on the allowance of claim on as it claims similar subject matter.
Claims 2-3, 6, 8-20 depend on allowable claim 1, hence claims 2-3, 6, 8-20 are also deemed allowable.
Claims 22-30 depend on allowable claim 21, hence claims 22-30 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836